We have again reviewed this case and have reached the conclusion that the dissenting opinion heretofore filed correctly decides the question on which the original opinion reversed the case. In view of both opinions, we think it unnecessary to further discuss the question. The dissenting opinion will now be made the opinion of the court.
It is, therefore, ordered that the rehearing herein be granted, the *Page 460 
judgment reversing and remanding the case set aside, and the order now entered will be that the case be in all things affirmed.
Affirmed.